Citation Nr: 0633713	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  98-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of fusion of L5-S1, with spondylolisthesis at L5-S1 
and degenerative joint disease at L3-4, currently evaluated 
as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In a November 2002 Remand, the Board requested issuance of a 
statement of the case on the appealed issue of secondary 
service connection for coronary artery disease. However, in a 
signed statement dated in September 2004, the veteran 
withdrew his appeal with respect to this issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a hearing was scheduled in September 
2002 before a Member of the Board at the RO, but the veteran 
failed to report.  Thereafter, in a September 2004 VA Form 
21-4138, the veteran requested a personal hearing.  This was 
to follow rescheduling of examinations.  It was indicated 
that appellant had moved to Delaware from New Jersey and 
desired the examination(s) be scheduled in Delaware.  The 
request for the hearing is couched in such terms as to 
indicate he desires the hearing to be before RO personnel. 

Accordingly, for due process reasons, this case must be 
REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
to schedule the veteran for a personal 
hearing before personnel at the local 
office.

2.  After the RO has afforded the veteran 
a reasonable opportunity to appear for 
the requested hearing, all indicated 
development should be undertaken.  Then, 
if indicated, the case should be returned 
to the Board for appellate consideration. 
The purpose of this remand is to ensure 
due process of law.  

3.  Thereafter, if appellant reports, 
additional adjudication is indicated and 
should be undertaken.  In any event, as 
appropriate, the matter should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



